Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prosecution History Summary
Claims 2-7, 9, 11-16, 19-20, and 24-25 are cancelled.
Claims 1, 10, and 18 are amended.
Claims 1, 8, 10, 17-18, and 21-23 are pending.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 8, 10, 17-18 and 21-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Subject Matter Eligibility Criteria – Step 1:  
The claims recite subject matter within a statutory category as a process (claims 1, 8 and 23), article of manufacture (claims 10, 17, and 21), and machine (claims 18 and 22).  Accordingly, claims 1, 8, 10, 17-18, and 21-25 are all within at least one of the four statutory categories.
Subject Matter Eligibility Criteria – Step 2A – Prong One:
Regarding Prong One of Step 2A of the Alice/Mayo test, the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims. MPEP 2106.04(II)(A)(1).  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) certain methods of organizing human activity, b) mental processes, and/or c) mathematical concepts. MPEP 2106.04(a).
Representative independent claim 1 includes limitations that recite at least one abstract idea. Specifically, independent claim 1 recites:
A computer-implemented diagnosis method that interacts with a cloud computing environment, the method comprising:
-first:
-processing, via a cloud on-demand self-service running on an application on a graphical-user interface (GUI) that communicates with the cloud computing environment, a user input comprising medical symptoms;
-wherein, during the processing, the user input is converted from nonprofessional terms from the user into medical terms using an expansion service to obtain the medical symptoms,
-wherein a relationship between the medical symptoms and a disease is determined using a first graph including a bipartite graph of disease to symptom relationships which indicates the relationship between symptoms and diseases,
-wherein each symptom is connected to one or more diseases and each disease is connected to one or more symptoms,
-wherein, the first graph maps the relationships between a single symptom and multiple different diseases,
-wherein a second graph is extracted from the first graph where nodes of the second graph represent the diseases of the first graph and the edges of the second graph represent the symptoms,
-wherein the second graph maps diseases with similar symptoms as strongly connected, whereas diseases that have different symptoms are loosely connected, thereby the nodes and edges are clustered in the second graph where each cluster represents a disease category corresponding to a type of specialty of a physician; and
-then:
-assigning, via the cloud computing environment, a user to a team of physicians and a cognitive agent that is run on the cloud computing environment, each of the physicians having a different medical specialty corresponding to the disease associated with the medical symptoms;
-producing, via the cloud computing environment, a consensus diagnosis from the team of physicians and the cognitive agent balancing different diagnosis by each of the team of physicians and the cognitive agent in order to determine the consensus diagnosis; and
-outputting, via the cloud computing environment to the cloud on-demand self-service running on the application on the graphical-user interface, multiple diseases that have one or more of the user input medical symptoms in common and the consensus diagnosis,
-wherein, during the processing of the user input running on the cloud on-demand self- service running on the application on the graphical-user interface, interactively querying the user on the graphical-user interface for additional information by using natural language processing running on the cloud environment to understand the user input and cause a search of medical databases for prior consensus diagnosis,
-wherein the multiple diseases that have one or more of the user input medical symptoms in common and the consensus diagnosis are displayed on the GUI such that the multiple diseases and each of the team of physicians including their credentials are displayed together on the GUI on a same screen in the application allowing the user to provide feedback, via the cloud on-demand self-service running on the application, for each of the physicians and the cognitive agent based on their experience while viewing each concurrently,
-further comprising, during the run phase, adjusting a physician accuracy score for each of the physicians on the team of physicians and the cognitive agent based on the feedback from the user entered into the application, the feedback from the user describing an accuracy of the consensus diagnosis.
	Examiner states submits that the foregoing underlined limitations constitute: “certain methods of organizing human activity” because interactively processing user symptoms with diseases to create a consensus diagnosis from a team of physicians is managing interactions between people.  
	Furthermore, the foregoing underlined limitation constitute: a “mental process” because determination of diagnosis from symptoms can all be performed in the human mind.  A user can make a map to connect diseases and symptoms using their own knowledge and pen and paper.
	Accordingly, the claim recites at least one abstract idea.
	Subject Matter Eligibility Criteria – Step 2A – Prong Two:
Regarding Prong Two of Step 2A of the Alice/Mayo test, it must be determined whether
the claim as a whole integrates the abstract idea into a practical application.  As noted at MPEP
§$2106.04(1D(A)(2), it must be determined whether any additional elements in the claim beyond
the abstract idea integrate the exception into a practical application in a manner that imposes a
meaningful limit on the judicial exception.  The courts have indicated that additional elements
merely using a computer to implement an abstract idea, adding insignificant extra solution
activity, or generally linking use of a judicial exception to a particular technological environment
or field of use do not integrate a judicial exception into a “practical application.” MPEP
§2106.05(1(A).
In the present case, the additional limitations beyond the above-noted at least one abstract
idea recited in the claim are as follows (where the bolded portions are the “additional
limitations” while the underlined portions continue to represent the at least one “abstract idea”):
A computer-implemented diagnosis method that interacts with a cloud computing environment (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f); specification para. 63), the method comprising:
-first:
-processing, via a cloud on-demand self-service running on an application on a graphical-user interface (GUI) that communicates with the cloud computing environment (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f)), a user input comprising medical symptoms;
-wherein, during the processing, the user input is converted from nonprofessional terms from the user into medical terms using an expansion service (linking the use of the judicial exception to a particular technological environment or field of use, see MPEP 2106.05(h)) to obtain the medical symptoms,
-wherein a relationship between the medical symptoms and a disease is determined using a first graph including a bipartite graph of disease to symptom relationships which indicates the relationship between symptoms and diseases,
-wherein each symptom is connected to one or more diseases and each disease is connected to one or more symptoms (linking the use of the judicial exception to a particular technological environment or field of use, see MPEP 2106.05(h)),
-wherein, the first graph maps the relationships between a single symptom and multiple different diseases,
-wherein a second graph is extracted from the first graph where nodes of the second graph represent the diseases of the first graph and the edges of the second graph represent the symptoms,
-wherein the second graph maps diseases with similar symptoms as strongly connected, whereas diseases that have different symptoms are loosely connected, thereby the nodes and edges are clustered in the second graph where each cluster represents a disease category corresponding to a type of specialty of a physician; and
-then:
-assigning, via the cloud computing environment (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f)), a user to a team of physicians and a cognitive agent that is run on the cloud computing environment (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f); specification para. 21), each of the physicians having a different medical specialty corresponding to the disease associated with the medical symptoms;
-producing, via the cloud computing environment (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f)), a consensus diagnosis from the team of physicians and the cognitive agent balancing different diagnosis by each of the team of physicians and the cognitive agent in order to determine the consensus diagnosis (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f)); and
-outputting, via the cloud computing environment to the cloud on-demand self-service running on the application on the graphical-user interface (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f); specification para. 70), multiple diseases that have one or more of the user input medical symptoms in common and the consensus diagnosis,
-wherein, during the processing of the user input running on the cloud on-demand self- service running on the application on the graphical-user interface (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f)), interactively querying the user on the graphical-user interface (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f)) for additional information by using natural language processing running on the cloud environment to understand the user input and cause a search of medical databases for prior consensus diagnosis (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f); specification para. 38),
-wherein the multiple diseases that have one or more of the user input medical symptoms in common and the consensus diagnosis are displayed on the GUI such that the multiple diseases and each of the team of physicians including their credentials are displayed together on the GUI on a same screen in the application (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f)) allowing the user to provide feedback, via the cloud on-demand self-service running on the application (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f)), for each of the physicians and the cognitive agent (linking the use of the judicial exception to a particular technological environment or field of use, see MPEP 2106.05(h)) based on their experience while viewing each concurrently,
-further comprising, during the run phase, adjusting a physician accuracy score for each of the physicians on the team of physicians and the cognitive agent based on the feedback from the user entered into the application (linking the use of the judicial exception to a particular technological environment or field of use, see MPEP 2106.05(h)), the feedback from the user describing an accuracy of the consensus diagnosis.
	Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.
Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole with the limitations reciting the at least one abstract idea, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole does not integrate the abstract idea into a practical application of the abstract idea. MPEP §2106.05(I)(A) and §2106.04(IID(A)(2).
For these reasons, representative independent claims 10 and 18 and analogous independent claim 1 do not recite additional elements that integrate the judicial exception into a practical application. Accordingly, representative independent claims 10 and 18 and analogous independent claim 1 are directed to at least one abstract idea.
The remaining dependent claim limitations not addressed above fail to integrate the
abstract idea into a practical application as set forth below:
Claims 8 and 17: These claims specify the assigning step and the way team of physicians are assigned, which does not more than generally link use of the abstract idea to a particular technological environment or field of use without altering or affecting how the use of at least one abstract idea is performed (see MPEP 2106.05(h)).
Claim 24: This claim reformats user input words into medical terms using an expansion service, which uses the computer as a tool to perform an abstract idea (see MPEP 2106.05(f)).
Claim 25: This claim specifying the graphical relationship between symptoms and disease, which does no more than generally link use of the abstract idea to a particular technological environment or field of use without altering or affecting how the use of at least one abstract idea is performed (see MPEP 2106.05(h)).
Thus, when the above additional limitations are considered as a whole along with the limitations directed to the at least one abstract idea, the at least one abstract idea is not integrated into a practical application. Therefore, the claims are directed to at least one abstract idea.
Subject Matter Eligibility Criteria – Step 2B:
Regarding Step 2B of the Alice/Mayo test, representative independent claims 1, 10,  and 18 do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for reasons the same as those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as outputting multiple diseases and the consensus diagnosis, interactively querying the user for additional information and cause a search of medical databases, diagnosis and team of physicians with credentials are displaying on GUI, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); assigning a team of physicians associated with symptoms, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv); adjusting a physician accuracy score, e.g., electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii)).
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 8, 17, 24, additional limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, claims 24, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); claims 8 and 17 e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv)).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.
	Therefore, whether taken individually or as an ordered combination, claims 1, 8, 10, 17-18 and 24-25 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Response to Arguments
Applicant's arguments filed for claims under 35 U.S.C. 101 have been fully considered but they are not persuasive.
Applicant argues that the additional limitations of a cloud on-demand self-service, a GUI, and a cloud computing environment in combination amount to significantly more than the abstract idea of organizing human activity.  Specifically, the cloud on-demand self-service running on the device allows for the complex computations to be performed.  Examiner disagrees.  Examiner states that the present specification provides a generic computer to carry out the steps of creating relationships between symptoms and diseases.  Some of the claims require various processors, which are in the physical realm of things.  But it is clear, from the claims themselves and the specification, that these limitations require no improved computer resources to have invented, just already available computers, with their already available basic functions, to use as tools in executing the claimed process.  Neither the claims nor the specification calls for any parallel processing system different from those available in existing systems.
Applicant argues that the present claim provides a benefit of an interactive GUI that can diagnose a user disease by crowd sourcing with other data and perform complex computations using the cloud to obtain results.  Examiner states that the alleged improvement that the Applicant touts does not concern an improvement to computer capabilities but instead relates to an alleged improvement in receiving and processing patient medical information for which a computer is used as a tool in its ordinary capacity.  Here, the Applicant is not trying to cure a shortcoming in existing computer technology; the Applicant does not contend that it was necessary to develop innovative computer hardware/software in order to perform the steps recited in independent claims.  
Applicant argues that similar to Example 36, the present claims as a whole amount to significantly more than the abstract idea. Examiner disagrees. Example 36 points out that the specification pointed out that using a high‐resolution video camera array with overlapping views to track items of inventory was not well‐ understood, routine, conventional activity to those in the field of inventory control. The present claims nor specification provide a technical problem being solved with a technical solution, therefore, the present claims are not similar to Example 36 and overcome the present rejection.
Examiner further states that even in the combination of the additional elements, the present claims do not integrate the abstract idea into a practical application.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Abedini et al. – U.S. Patent No. 9,424,532
Hicks et al. – U.S. Publication No. 2014/0324450
Henschke et al. – U.S. Publication No. 2009/0053075
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEETAL R. PAULSON whose telephone number is (571)270-1368. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 5712705096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHEETAL R PAULSON/Primary Examiner, Art Unit 3626